DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a nonfinal in response to an RCE filed on 10/22/2021. Claims 1-20 remain pending in this application. Claims 1-4 and 14 have been amended. 
Information Disclosure Statement
The Information Disclosure Statement filed on October 22, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 4, 7, 9, 11-12, 14-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US 20200310428 A1) (Hereinafter referred to as Li).

Regarding Claim 4, Li discloses a method comprising: 
receiving map data associated with an environment within which a vehicle is positioned (See at least Li Paragraph 0175, the map information and lane information are interpreted as the map data), wherein the vehicle is positioned in a first lane of the map data (See at least Li Paragraph 0146 and Figure 4, the left lane in Figure 4 is interpreted as the first lane); 
determining that the vehicle is to perform a turn (See at least Li Paragraph 0146, the vehicle wants to turn right); 
determining, based at least in part on the map data, a start of a second lane associated with the turn or a merging zone associated with the second lane (See at least Li Paragraph 0119, the length of a lane changing section may be determined and so can the start and end points of roads; See at least Li Paragraph 0146 and Figures 4-5, reference character “1” is interpreted as a merging zone and the length until the end of the merging zone is determined; See at least Li Paragraph 0175 map information has information relating to lane relations and planned path so it would know where and when to merge); 
determining a classification associated with the second lane (See at least Li Paragraph 0161, the vehicle is aware of obstacles in other lanes that the vehicle is currently not in which is interpreted as classifying a lane as occupied);  
determining, based at least in part on the map data, a location of the vehicle relative to the start of the second lane or the merging zone associated with the second lane (See at least Li Paragraph 0169 and 0175, the position and speed of the vehicle can be detected via the sensors; See least Li Paragraph 0175, the lane information includes which lanes the vehicle is on and the map information has information relating to lane relations and planned path so it would know where and when to merge; See at least Li Paragraph 0146, the vehicle can determine how much distance it has until the infeasible lane section, which is reference character “4” in Figures 4-5); and 
causing, based at least in part on the location and the classification associated with the second lane, the vehicle to merge into the second lane prior to performing the turn (See at least Li Paragraph 0146, a cost is determined based on the location of the vehicle with respect to the end of the merging zone and if the cost is not too high, the vehicle will merge; See at least Li Paragraph 0161, the vehicle .

Regarding Claim 7, Li discloses the method as claim 4 recites, further comprising: 
determining a start of an additional reference line that is associated with the second lane (See at least Li Paragraphs 0141-0143, every screened candidate lane has a reference line cost value so that would imply that each lane the vehicle could travel in has a reference line; See at least Li Paragraph 0119, the start and end points of roads may be determined); and 
determining the start of the second lane or a merging zone associated with the second lane based at least in part on determining a presence of the additional reference line associated with the second lane (See at least Li Paragraph 0119, the length of a lane changing section may be determined and so can the start and end points of roads; See at least Li Paragraphs 0141-0143, every screened candidate lane has a reference line cost value so that would imply that each lane the vehicle could travel in has a reference line; See at least Li Paragraph 0175 map information has information relating to lane relations and planned path so it would know where and when to merge).

Regarding Claim 9, Li discloses the method as claim 4 recites, further comprising, prior to causing the vehicle to merge into the second lane, performing an analysis to determine (i) whether another object occupies at least a threshold of the second lane (See at least Li Paragraph 0124, the vehicle must determine if there is enough space between the vehicle and an obstacle to merge; See at least Li Paragraph 0127,  the width of the obstacle and how much of the lane it occupies is known; See at least Li Paragraphs 0170 and 0177, the lateral distance must be greater than a security distance)  and (ii) whether the vehicle merging into the second lane is predicted to negatively affect the other object (See .

Regarding Claim 11, Li discloses the method as claim 4 recites, further comprising: 
determining, as a safety signal, that at least one of (i) an object comprising a bicycle or a second vehicle has established priority in the second lane or (ii) the vehicle merging into the second lane affects the object (See at least Li Paragraph 0177, if a vehicle is closer than the security distance to another vehicle, whether longitudinally or laterally, that will negatively affect the vehicles because an accident may occur); and 
responsive to the safety signal, performing an alternative action to at least temporarily prevent the vehicle from merging into the second lane (See at least Li Paragraph 0178, if the distance between two vehicles is less than the security distance, the vehicle will not merge because it is unsafe).

Regarding Claim 12, Li discloses the method as claim 4 recites, further comprising: 
determining a first reference line with the first lane about which the vehicle is to follow while in the first lane (See at least Li Paragraphs 0141-0143, every screened candidate lane has a reference line cost value so that would imply that each lane the vehicle could travel in has a reference line); 
determining a second reference line associated with at least a portion of the second lane about which the vehicle is to follow while in the second lane (See at least Li Paragraphs 0141-0143, every screened candidate lane has a reference line cost value so that would imply that each lane the vehicle could travel in has a reference line);
determining a first cost based at least in part on a first distance of the vehicle from the first reference line (See at least Li Paragraph 0150-0151, lane keeping cost is value based on distance from current lane to traveling intention which could still be the current lane); and 
determining a second cost based at least in part on a second distance of the vehicle from the second reference line (See at least Li Paragraph 0150-0151, lane keeping cost is cost that evaluates the distance between current lane and target lane), 
wherein causing the vehicle to merge into the second lane is based at least in part on the first cost and the second cost (See at least Li Paragraph 0152, lane keeping cost for the right is small and the vehicle wants to turn right so the vehicle merges right).

Regarding Claim 14, Li discloses one or more non-transitory computer-readable media storing instructions, that when executed by one or more processors, cause a vehicle to perform operations (See at least Li Paragraph 0245) comprising:
receiving map data associated with an environment within which a vehicle is positioned (See at least Li Paragraph 0175, the map information and lane information are interpreted as the map data), wherein the vehicle is positioned in a first lane of the map data (See at least Li Paragraph 0146 and Figure 4, the left lane in Figure 4 is interpreted as the first lane); 
determining that the vehicle is to perform a turn (See at least Li Paragraph 0146, the vehicle wants to turn right); 
determining, based at least in part on the map data, a start of a second lane associated with the turn or a merging zone associated with the second lane (See at least Li Paragraph 0119, the length of a lane changing section may be determined and so can the start and end points of roads; See at least Li Paragraph 0146 and Figures 4-5, reference character “1” is interpreted as a merging zone and the length until the end of the merging zone is determined; See at least Li Paragraph 0175 map information has information relating to lane relations and planned path so it would know where and when to merge); 
determining a classification associated with the second lane (See at least Li Paragraph 0161, the vehicle is aware of obstacles in other lanes that the vehicle is currently not in which is interpreted as classifying a lane as occupied);  
determining, based at least in part on the map data, a location of the vehicle relative to the start of the second lane or the merging zone associated with the second lane (See at least Li Paragraph 0169 and 0175, the position and speed of the vehicle can be detected via the sensors; See least Li Paragraph 0175, the lane information includes which lanes the vehicle is on and the map information has information relating to lane relations and planned path so it would know where and when to merge; See at least Li Paragraph 0146, the vehicle can determine how much distance it has until the infeasible lane section, which is reference character “4” in Figures 4-5); and 
causing, based at least in part on the location and the classification associated with the second lane, the vehicle to merge into the second lane prior to performing the turn (See at least Li Paragraph 0146, a cost is determined based on the location of the vehicle with respect to the end of the merging zone and if the cost is not too high, the vehicle will merge; See at least Li Paragraph 0161, the vehicle merges to the right based on the other lanes being occupied with obstacles and the right lane being unoccupied).

Regarding Claim 15, Li discloses the one or more non-transitory computer-readable media as claim 14 recites, the operations further comprising:
determining a first classification associated with a current lane within which the vehicle is positioned, wherein the first classification comprises at least one of occupied, unoccupied, or established (See at least Li Paragraph 0161, the vehicle is aware of its current lane and is aware of other objects in the lane as well so it knows if a lane is occupied or unoccupied); 
determining a second classification associated with the second lane (See at least Li Paragraph 0161, the vehicle is aware of obstacles in other lanes that the vehicle is currently not in); and 
causing the vehicle to merge into the second lane based at least in part on the first classification and the second classification (See at least Li Paragraph 0161, the vehicle merges to the right based on the other lanes being occupied with obstacles and the right lane being unoccupied).

Regarding Claim 16, Li discloses the one or more non-transitory computer-readable media as claim 14 recites, the operations further comprising:  
determining a first reference line with the first lane about which the vehicle is to follow while in the first lane (See at least Li Paragraphs 0141-0143, every screened candidate lane has a reference line cost value so that would imply that each lane the vehicle could travel in has a reference line); 
determining a second reference line associated with at least a portion of the second lane about which the vehicle is to follow while in the second lane (See at least Li Paragraphs 0141-0143, every screened candidate lane has a reference line cost value so that would imply that each lane the vehicle could travel in has a reference line);
determining a first cost based at least in part on a first distance of the vehicle from the first reference line (See at least Li Paragraph 0150-0151, lane keeping cost is value based on distance from current lane to traveling intention which could still be the current lane); and 
determining a second cost based at least in part on a second distance of the vehicle from the second reference line (See at least Li Paragraph 0150-0151, lane keeping cost is cost that evaluates the distance between current lane and target lane), 
wherein causing the vehicle to merge into the second lane is based at least in part on the first cost and the second cost (See at least Li Paragraph 0152, lane keeping cost for the right is small and the vehicle wants to turn right so the vehicle merges right).
Regarding Claim 18, Li discloses the one or more non-transitory computer-readable media as claim 14 recites, the operations further comprising at least one of defining or modifying at least a width of a driving corridor associated with the vehicle in association with at least one of (i) the vehicle merging into the second lane or (ii) the turn (See at least Li Paragraph 0177-0178, a lateral security distance is defined and the distance between vehicles must be greater than the minimum security distance to merge).

Regarding Claim 20, Li discloses the one or more non-transitory computer-readable media as claim 14 recites, the operations further comprising: 
determining, as a safety signal, that at least one of (i) an object comprising a bicycle or a second vehicle has established priority in the second lane or (ii) the vehicle merging into the second lane affects the object (See at least Li Paragraph 0177, if a vehicle is closer than the security distance to another vehicle, whether longitudinally or laterally, that will negatively affect the vehicles because an accident may occur); and 
responsive to the safety signal, performing an alternative action to at least temporarily prevent the vehicle from merging into the second lane (See at least Li Paragraph 0178, if the distance between two vehicles is less than the security distance, the vehicle will not merge because it is unsafe).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 


Claims 5-6, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Marden et al (US 20190061765 A1) (Hereinafter referred to as Marden).

Regarding Claim 5, Li discloses …the start of the second lane or the merging zone is associated with a dashed line boundary (See at least Li Paragraphs 0144-0145 and Figure 4, reference character “2” shows the dashed line).
Li fails to disclose the second lane is associated with a bike lane. However, Marden teaches this limitation (See least Marden Paragraph 0024, the traffic lanes include bicycle lanes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed in Li to incorporate the teachings disclosed in Marden to have the merging lane be a bike lane. Autonomous vehicles driving in different environments will come across different traffic lanes. In many cities, there are separate lanes for bicycles and buses. For an autonomous vehicle to drive safely in these environments, it must be aware of the different lanes, bicycles, and when the vehicle can safely merge into these lanes and when to adjust its driving to the bicycles (See least Marden Paragraph 0029) otherwise the risk of accidents will increase. As disclosed in Marden, traffic lanes include travel lanes, parking lanes, turning lanes, bicycle lanes, and/or other lanes (See at least Marden Paragraph 0024). Even though Li does not explicitly mention the vehicle merging into a bike lane but rather a turning lane, the process for merging would still be the same regardless of what type of traffic lane it is.

Regarding Claim 6, Li fails to disclose the second lane is associated with a parking lane or a bus lane designated in the map data. However Marden teaches this limitation (See at least Marden Paragraph 0024, the traffic lanes include parking lanes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed in Li to incorporate the teachings disclosed in Marden to have the merging lane be a bus lane or a parking lane. Autonomous vehicles driving in different environments will come across different traffic lanes. In many cities, there are separate lanes for parking and buses. For an autonomous vehicle to drive safely in these environments, it must be aware of the different lanes, buses, and when the vehicle can safely merge into these lanes and when to adjust its driving to the buses (See least Marden Paragraph 0020) otherwise the risk of accidents will increase. As disclosed in Marden, traffic lanes include travel lanes, parking lanes, turning lanes, bicycle lanes, and/or other lanes (See at least Marden Paragraph 0024). Even though Li does not explicitly mention the vehicle merging into a bus lane or parking lane but rather a turning lane, the process for merging would still be the same regardless of what type of traffic lane it is.

Regarding Claim 13, Li discloses …determining a third reference line associated with the target lane along which the vehicle is to travel while in the target lane (See at least Li Paragraphs  0141-0143, every screened candidate lane has a reference line cost value so that implies that each lane the vehicle could travel in has a reference line); and 
determining a third cost associated with a distance of the vehicle from the third reference line (See at least Li Paragraph 0150-0151, lane keeping cost is cost that evaluates the distance between current lane and target lane), 
wherein causing the vehicle to turn into the first lane is based at least in part on the third cost (See at least Li Paragraph 0152, lane keeping cost for the right is small and the vehicle wants to turn right so the vehicle merges right).
Li fails to disclose causing the vehicle to turn into the first lane based at least in part on: determining, at an end of the second lane, a target lane of the vehicle, wherein the target lane is the first lane; However, Marden teaches this limitation (See at least Marden Paragraph 0099 and Figure 7B, the vehicle may initiate a lane change while turning and begin merging into another lane). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed in Li to incorporate the teachings disclosed in Marden to have the vehicle turn into the first lane. This will allow the vehicle to complete the lane change more smoothly (See at least Marden Paragraph 0099). 

Regarding Claim 17, Li discloses …determining a third reference line associated with the target lane along which the vehicle is to travel while in the target lane (See at least Li Paragraphs  0141-0143, every screened candidate lane has a reference line cost value so that implies that each lane the vehicle could travel in has a reference line); and 
determining a third cost associated with a distance of the vehicle from the third reference line (See at least Li Paragraph 0150-0151, lane keeping cost is cost that evaluates the distance between current lane and target lane), 
wherein causing the vehicle to turn into the first lane is based at least in part on the third cost (See at least Li Paragraph 0152, lane keeping cost for the right is small and the vehicle wants to turn right so the vehicle merges right).
Li fails to disclose causing the vehicle to turn into the first lane based at least in part on: determining, at an end of the second lane, a target lane of the vehicle, wherein the target lane is the first lane; However, Marden teaches this limitation (See at least Marden Paragraph 0099 and Figure 7B, the vehicle may initiate a lane change while turning and begin merging into another lane). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed in Li to incorporate the teachings disclosed in Marden to have the vehicle turn into the first lane. This will allow the vehicle to complete the lane change more smoothly (See at least Marden Paragraph 0099). 

Claims 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Abrams et al (US 20190171206 A1) (Hereinafter referred to as Abrams).

Regarding Claim 8, Li discloses the method as claim 4 recites, wherein the classification associated with the second lane is a second classification, the method further comprising: 
determining a first classification associated with a current lane within which the vehicle is positioned, wherein the first classification comprises at least one of occupied, unoccupied, or established, the classification indicative of whether the vehicle is in the current lane (See at least Li Paragraph 0161, the vehicle is aware of its current lane and is aware of other objects in the lane as well so it knows if a lane is occupied or unoccupied; the established lane is interpreted to mean that a vehicle has priority and/or right-of-way as mentioned on Page 4 lines 10-11 in the applicant’s specification, the examiner will interpret a vehicle having priority as a vehicle having the right-of-way)… and 
causing the vehicle to merge into the second lane based at least in part on the first classification and the second classification (See at least Li Paragraph 0161, the vehicle merges to the right based on the other lanes being occupied with obstacles and the right lane being unoccupied).
Li fails to disclose …whether the vehicle has priority over other objects in the current lane. However, Abrams teaches this limitation (See at least Abrams Paragraph 0029, the computing device 
 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed in Li to incorporate the teachings disclosed in Abrams to have the vehicle determine if it has priority over other objects. Both references are related to the field of lane changing for autonomous vehicles. Determining if a vehicle has priority in a lane allows for the computing device to determine if the vehicle can complete a turn or cross a lane or intersection (See at least Abrams Paragraph 0029). 

Regarding Claim 10, Li fails to disclose determining that the vehicle has established priority in the second lane; and 
terminating the analysis based at least in part on determining that the vehicle has established priority in the second lane.
However, Abrams teaches these limitations (See at least Abrams Paragraph 0029, the computing device determines whether the vehicle has the right of way which is interpreted as priority over other objects and if the vehicle does have the right of way, it will complete the maneuver meaning the analysis would be terminated).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed in Li to incorporate the teachings disclosed in Abrams to have the vehicle determine if it has priority over other objects. Both references are related to the field of lane changing for autonomous vehicles. Determining if a vehicle has priority in a lane allows for the computing device to determine if the vehicle can complete a turn or cross a lane or intersection (See at least Abrams Paragraph 0029). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Allan et al (US 10829121 B1) (Hereinafter referred to as Allan).

Regarding Claim 19, Li fails to disclose at least one of defining or modifying at least the width of the driving corridor to an original width upon completion of the turn. However, Allan teaches this limitation (See at least Allan Column 6 line 57- Column 7 line 16 and Figure 2, the original width of the driving corridor is the width of lane in which the car is traveling, reference character “218” is the modified driving corridor during the turn, and the driving corridor is returned to its original width after the turn by making the width of the driving corridor the width of the lane once again).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed in Li to incorporate the teachings disclosed in Allan to have the driving corridor return to its original width after the turn. The driving corridor is only modified to allow the first lane boundary to be coupled to the second lane boundary (See at least Allan Column 6 line 66- Column 7 line 16). The modified driving corridor can account for the turn radius and velocity of the autonomous vehicle (See at least Allan Column 6 line 66- Column 7 line 16). After the turn is completed, the driving corridor can use the width of the second lane boundary and the modified lane boundary is no longer needed. 

Allowable Subject Matter
Claims 1-3 are allowed.

Response to Arguments
Examiner acknowledges that amended claims 1-3 overcome the claim objections previously set forth. Claims 4 and 14 have been amended to overcome the 112(a) rejection previously set forth. Claims 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664